    ij   Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 1 of 18
     I
I    i                                                           AT A     MEETING OF THE


                        BOARD OF OVERSEERS OF HARVARD COLLEGE

               TRIAL EXHIBIT                                IN CAMBRIDGE,        January ll,         192 6.




                                       exhibitsticker.com
                        P500
                   SFFA v. Harvard




              Mr. Jemes presented the                               :~eyort     ot   the Special Cornmi ttee ,

    on the Limi tf.tion af the Size cf the F'resnme.n Cltos 1 and uf'tc,r
    debf.te thereoo / the L'.O!<rd voted                                  to accept     !b-i d   re,_.ort, un;J to
    adopt the following reoommendetions:
                   1.- That, during the next three ;y-ears, _:!.9~'5-27 to
            1928:...29, the limit of 1 1 000 !'reshmen .sh1Jll include
            dropped f'reahmen 6-S well fJ.B those ne·l"i·ly ~drr~i tted to
            the College and En£;,inecrlnJ School, ;mt not. t'hfo're-
                                  • th' t -ti(~
            a 1~t rr, Euc.. Ve> ~:1..      '    r~pp-rcv£<-1 o ..f t .ne t;OV';trnn._
                                                                         ,.       .   •. '  '
                                                                                      LO~r~1.s.


                  2. That the appliastlon 0f                                   th~   rule   o~ncerning
            Ci:rneI!dates fr.om the n r: t sevtcn'lth of th f'i r $C::oo1 be
            discreti _..::nury, both -'£<s to schools ~,riJ c::x1~!iz.btcs, ""it
            the Cammi t1 tee ~:n A d!l"J. cw1 oti.

                  s..tt'h<.,t the rul&a for t.he. odmi~;ston nf 01.mdid~:.tea
            be £-;inended to lay g:re~_t,1;;;r smphf:Sifl 'JU sf!lectlun hfased
            on ohr;1ractcr           tin11                  fitness,,   ~nd   t.he .;rcr:-.1se of the
            gre.,..;,te::t usefulness in th€ tutur(i tis a re&U1t t;f a
           Harvard educEtinn.
    and furthtcr tht~t s~l d re;::,ort and reo'.1mmendat1 en~ a;~,*~ e'. r                                  t".'1   the

    hofard t.      be. wiee, but. UL·.t they be refer.res tD the                                     r ..~cu i ties   nt




    v<;irt.

                                      A true copy cf rec.'Or«:i,

                                                                  Atte•t1     ,,ra:~e7~ ,;;7
Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 2 of 18

                                                                                         r

                                                                         JY tvt~: JGt"4- · 11/17/.(
                 Strictly Confidential until all Boards                   (ty-vt=~
                 and Faculties concerned have acted                       ~/

                                                                              r"i~}    n     I


                  REPORT OF THE SPECIAL COMMITTEE APPOINTED
                    TO CONSIDER THE LIMITATION OF NUMBERS

                  To THE BOARD OF OVERSEERS OF HARVARD CoLLEGE:-

                    The purpose of this report is to present facts bearing upon dif-
                 ferent aspects of the question of numbers in the College and to
                 offer certain conclusions for the consideration of the Overseers.
                   It will be recalled that a provisional limitation was sanctioned
                 by the Overseers, by the following action on February 25, 1924:
                       Voted -That the Board give its consent to the vote of the Presi-
                     dent and Fellows which defines a limit of size for the Freshman Class
                     "for the present," with the understanding that this limitation· is
                     temporary in its nature and will be reconsidered at the earliest possi-
                     ble time.
                   At the same time the Board created this Special Committee to
                 report-
                       . . . on numbers in relation to equipment, personnel, standards,
                     and the scope and function of the College.
                    Thus the vote establishing a limit of 1,000 "for the present"
                 was precautionary. During the few years following the War and
                 preceding the vote, numbers had been increasing with unparalleled
                 rapidity. They had already begun to cause difficulties. There-
                 fore, although Freshman enrollments had not yet reached the
                 limit that was chosen, it was feared that they might soon pass
                 it and that the College would not be able to stand the strain.
                 Being conceived as precautionary the limitation was considered by
                 all to be expedient, and it was adopted without long discussion.
                 But it was understood that the subject would be canvassed more
                 fully.
                                                     I
                   Since the limit of 1,000 was established, two Freshman classes
                 have come to Cambridge. The limit set "for the present" has
                 about been reached.
                   The general rate of growth which has, but for the war-time,
                 prevailed for Harvard College during more than 50 years, and
                 which is shown in Tables 1 and 5, is so nearly constant that it
                                        Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 3 of 18

                                  ,2,                                                                              3

looks like a normal which' it would bk unrea'sonable ti6t t6 con-                 the entry of a new class at the close of each lecture stops the ques-
sider in making estimates or forecasts. The recent noticeable                    tion-and-conference episode which normally follows each lecture
augmentation of college enrollment throughout the country is                      and may last for from 15 minutes· to as much as an hour, if the
even greater and looks as if our own normal would be borne up-                   lecturer can remain in the room with the students who 'gather
ward rather than depressed by the tendencies in the country at                   about his desk to question him. The economical remedy might·
large. (See Table 2.) The curves would lead one to expect that                    be to provide small conference rooms next to lecture rooms. At
the number of qualified applicants for admission to the College                   present, however, there are almost none such, except in Sever
                                        a
may considerably exceed 1,000 in few years unless some limita-                   Hall, where a few are conveniently placed. These few are regularly
tion is enforced.                                                                used for conferences. If there is no available place in or close to
   Hitherto Harvard has always taken care of as many qualified                   the lecture room for a student to remain and confer with the pro-
students as the community wanted to send here. Now, however,                     fessor after a class meeting, he must seek the professor later in
we are asking the question whether we are not subjecting ourselves               the Widener Library or at his house - which means, in most
to a strain which will impair the quality of our work, whether we                 cases, that he does not consult him. We believe that the after-
can go on, and if not, then what rate of growth we can permit our-               lecture conference is a most important item in the curriculum, and
selves, or at what point we must assign a stopping place. -It is                 that it ought to be provided for. Moreover, the need of rooms for
obvious that we are considering a very important question of                     tutorial conferences is a serious one which requires to be met.
policy.                                                                             The foregoing facts and figures suggest the following conclusions:
                                                                                    Space and physical equipment, if they were the only bar to the
                                 II
                                                                                 admission of numbers, could perhaps be provided if money could
   Equipment, physical and financial, has been pointed to as a                   be found; but the last 20 years' experience indicates that it is
limiting factor. Data in Table 3 bear on this, and indicate the                  not easy to obtain money for laboratories and lecture rooms
situation 20 years ago as compared with that in 1924-25.                         promptly. Although it is true that in many ways, and on the
   The situation with respect to lecture rooms is further elucidated             whole, Harvard's physical and financial equipment is better
by the analysis of the state of things at the opening of the current             adapted to the education of the present student body than its
year, 1925-26, which will be found in Table 4.                                   equipment of 20 years ago was to the tasks of that day, we believe
   To illustrate some of the limitations now imposed by condi-                   that, before more students can ·be accommodated, more lecture
tions which are beyond the Faculty's control by reason of the                    rooms, laboratories, and dormitories must be provided. The
shortage of rooms for class meetings and the difficulty of lecturing             housing situation in Cambridge requires the last, and we conceive
effe_ctively to very large classes, it will be sufficient to cite the            that more biological laboratories especially are essential. Addi-
following instances of forced limitation:                                        tional. lecture rooms, tutorial and conference rooms will also be
                                                                                 required.                                  _
    English 41, History of English Literature; limited to 300.
    Biology 1, Life and its Environment; limited to 300.                            It appears at first sight that a good deal of lecture space is per-
    Geology 41, Introduction t_o Geology; limited to 300.                        force vacant in the afternoon. The reason is that experience has
    Meteorology 11, Elementary Meteorology; limited to 100.                      seemed to show that the afternoon is best fitted for laboratory
    Psychology 11, Introduction to Experimental Psychology; limited to           work, which requires continuous meetings of two hours or more.
        80.                                                                      Only a few advanced courses meet in the evening: Whether a
All these are courses fundamental to their subjects; and naturally               reorganization of the tabular view would relieve the situation has
they are desired by students concentrating in other fields. Prac-                not been made evident. The question has been studied by the
tically all Freshmen have been excluded from Biology 1 this year.                Faculty, which - to date - has not thought reorganization wfse
   From the educational point of View an uninterrupted use of                    or practicable; but further attention to the problem appears de-
lecture rooms is not economical. Large lecture halls cannot empty                sirable to this Committee;
and refill mediately without curtailing the lecture periods; an:d
                                      Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 4 of 18

                                 4
                                                                                                                 5

                                III                                              improved facilities of a more or less social order, such as the Har-
   Teaching-personnel, standards, and function can hardly be dis-                vard Union, the reading-rooms in the Library, and others. The
 cussed separately.                                                              most striking evidence that these changes are combining toward
   Educational methods and college policies are always changing.                 one good effect is the way in which the number of students who
In the last 20 years the emphasiis at Harvard has shifted from the              graduate with distinction has been rising. In the period between
course as the unit of instruction to the individual as the unit, and            1915-16, the year when General Final Examinations were first
the technique for dealing with an unlimited number of student-                  given, and 1919-20, the percentage of men who won distinction by
units has not yet been found.                                                   the examinations was 17.4; in 1924-25 the percentage had risen
   The conception used to be that if a large and liberal menu of                to 21.4. To this we should add the men who gained distinction in
opportunities in the way of courses was spread before the student,              those departments in which no General Final Examination is given,
the main thing had been done for him. The old policy respecting                 and those who won distinction in general studies. When this is
physical training and exercise was typical of the then new theory               done we find that 29.8 per cent of those who graduated in last
of the College; a gymnasium was provided, and also playing fields,              year's class had secured distinction in their studies.
but after that about everything was left to the option of the stu-                 It hardly needs saying that the present conception of Harvard
dent, who took as much advantage of these facilities as he liked,               as a residential college rather than just a University department
or none at all. In his studies he had to get through a certain num-             implies a belief that there must be a greater degree of intimacy be-
ber of courses if he wanted to keep in standing and graduate, but               tween teacher and student and between student and environment
otherwise his education was nearly as much an affair of his own                 than there used to be. Crowds do not favor intimacy. Although
adventure as was his physical development. Lectures being the                   the figure at which, for Harvard's purposes, overcrowding begins
chief means of instruction, organization and methods were about                 cannot be defined by any process of reasoning, we are persuaded
as compatible with large as with small numbers of students.                     that the Faculty- by whose sense of the situation the Governing
   During the last two decades, however, the College has increas-'             Boards ·must be largely guided in such matters - already feels
ingly undertaken to guide and stimulate the undergraduate's                    that there are now as many undergraduates as its present number
choices and ambitions, in the belief that all parts of the College              of teachers and rooms allows it to cope with adequately. Many,
which touch the undergraduate's life, whether physical, moral, or              indeed, feel that the limit of 1,000 is too high.
intellectual, should work in sympathetic accord. Obviously this                    Is it feasible to remove one difficulty simply by enlarging the
imposes a much heavier task upon instructors and deans·' and ,                 teaching force and multiplying assistant deans? The following
the individual being the ultimate unit of education, success can-              comparisons between 20 years ago and today show how largely the
not help being more and more difficult as numbers grow.                        teaching force has already been augmented, and yet by how small
   The function of the College as thus conceived is exemplified ·by            a margin it has gained on the students with whom it is trying to
numerous changes or reforms which have been devised and suc-                   deal more personally. There are several Divisions which may
cessfully put into effect; but about these so much has been said               still adopt the tutorial system - the Division of Mathematics will
elsewhere that it is needless to do more than enumerate them here.             do so in 1926-27 - and their budgets for salaries will then have
The concentration requirement; the general examination; the                    to be enlarged. In the departments of Natural Science there are
tutorial system, and along with it the diminished reliance upon lec-           as yet, neither General Final Examinations nor tutors. Moreover,'
tures as the chief means of instruction; also the numerous meas-               assistants in laboratories are normally paid less than tutors with
ures intended to carry the Freshman through his transition from                the rank of instructor. It is possible that laboratory instruction
school to college - among them the Freshman dormitories, and a                 might be distinctly improved by a more liberal policy. However,
considerable development of services of information and guidance               laboratory assistants can hardly be expected to have acquired the
connected with the Dean's office; compulsory physical exerciise;               breadth of view which a tutor must possess, for assistants are .
increased provision for dormitory accommodation; and various                   selected for their ability to assist students in a very limited field.
                                                                               Nevertheless a larger expenditure of money for assistants appears
                                            Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 5 of 18


                                        6                                                                               7

desirable, and the budgets of the scientific departments should be                    pendent op. the present salarie.s. In the long run. it is the quality
enlarged accordingly. As a matter of fact, they are now being                         of its Facultie.s which mainly determin~s the position of a univer-
                                                                                      sity. If that is not attended. to, build~ngs, endowments, organiz-
increased for this very purpose as rapidly as the funds allow.
                                                                                     .ation, and even traditions will prove to be of little avail.
                                                  1904-05       1924-:-25
                                                                                       . Th(:lrefore, .considerations of personnel, finance, and equipment
    Number of teachers of professorial rank
        in the Faculty of Arts and Sciences . . . 112 1           172                .all point to the necessity of maintaining a limitation of numbers
             Increase .................... .                       53.5+3            .in Harvard College for the present.
    Number of teachers of non-professorial rank
        in the Faculty of Arts and Sciences . . . 184 1          233                    These are all what might be called internal considerations. It
             Increase ... · ............... ~ ..                  26.63
    Number of students under the Faculty of
                                                                                      will be well to look at the situation of the College from the outside,
        Arts and .Sciences (College and. Grad-                                      ·too.
        uate School of Arts and Sciences) . . . 2905            3804                                                   IV
             Increase .................... .                      30.9+3
    Average number of students to each teacher                                          The size of the College relative to the University and its other
        oi professorial rank in the Faculty of                                       departments has not been constant, and may alter materially
        Arts and Sciences ........... '- . : . . . 25.9 :1         22+:1             'when the College stops growing. For many years the University
    Average number of students to all teachers
        in the Faculty of Arts and Sciences . . .   9.8 :1           9.4:1
                                                                                     as a whole has been increasing faster than the College anyway,
                                                                                     though not so much faster as the creation of entirely new graduate
From these figures it is clear that no substantial gain has been                     schools might have led one to expect. The Graduate School of·
made in reducing the ratio of students to the whole number of                        Arts and Sciences, which is in many respects an advanced depart~
teachers in the Faculty of Arts and Sciences, although the pro-                      ment of the College, has been swelling in size more rapidly than
portion of teachers of higher rank has increased. The individual                     the College itself, and faster than the University as a whole (see
student is, however, receiving more personal attention :than is                      Table 11). The signs of the times indicate that this will probably
evident from the figures, because there has been no material in-                     continue (see Tables 5, 6, 7, and Figs. 2, 3, 4, 5); and this is de-
crease in the number of courses offered, but a large increase in the                 sirable, for the Graduate School is the source from which most of
number of men who give much of their time as tutors, instructors,                    the young teachers are drawn.
and assistants to individuals or small groups.                                          Table 8 shows which departments of the University are now
   It is obvious that, without any expansion in the number of                        restricting their size, and also those which have no present pur-
subjects taught, an increase in the number of teachers is greatly                    pose of limiting it.
to be desired. But before the teaching body is expanded to teach                        Even if the College should contain a smaller proportion of the
larger numbers, it will be necessary ·to finance larger budgets                      total University enrollment than now, that in itself need not be de-
for the departments which have not yet adopted the general                           plored, for there is no necessarily right proportion. The influence of
Final Examination and to increase salaries of professors and                         the departments under the Faculty of Arts and Sciences - namely,
instructors all along the line, if Harvard is to hold her eminent                    the Coliege and the Graduate School -will always depend on
position among the universities and colleges of America. In-                         the eminence of the teachers and the quality of the students' work.
deed, this will have to be done whether we expand or not. It is                      Since the College, through its graduates, does .much to set the
said that Chicago is now establishing a number of $10,000-a-year                     scholastic standard in all the graduate departments of the Uni-
professorships. Harvard's maximum in the Faculty of Arts and                         versity, its influence is likely to remain predominant.
Sciences is still $8,000. Justice and fairness, as well as competition                  It may be feared by some that the College will receive less from
and expediency, require a better salary scale. Conditions in Cam-                    the Treasury of the University as the students in the several
bridge are becoming more and more difficult for men who are de.:.                    graduate schools increase 'in number. But it must be remembered
  .. 1 The Faculty of Arts and Sciences included the Lawrence Scientific School
                                                                                     that, barring the Endowment Fund raised by the graduates since
at this <lat~. .        .                          .            . .         .        the War, the free funds at the disposal of the Corporatio-n are small
                                   Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 6 of 18


                                                                                                              9

in proportion to those that are restricted; and the history of the          discussion, if not public anxiety. If all the endowed colleges in
:financial management by the Corporation gives every reason to              thls part of the country decide to stand pat, or if most of them
believe that the College will not be overlooked in the future. It is        stick close to the existing size standards,- to what institutions will
true that if the College stands still in size while the other depart-       this community which wants more opportunities for higher edu-
ments become bigger and more expensive, it will be more and more            cation, and waxes continually, send its boys?
necessary to uncover new fountains of financial aid, and the grad-             We have all heard lately from within our own circle that our
uates of the professional schools will have to assume more re-              entrance requirements are "too high." If we are to turn away a
sponsibility than in the past.                                              greater and greater number of potentially qualified applicants
   With reference to the Graduate School of Arts and Sciences, the          who come from schools and communities which have hitherto sup-
Committee believes that from the point of view of the College the           posed they could count on Harvard, we must be prepared to meet
School can be a great deal bigger and still give more in the way of         more and more such complaints.
stimulation to both Faculty and students than it takes away by                 If and when complaints are thrust at us, it seems to this Com-
its drafts upon equipment and personnel; for this School is con-            mittee that the answer will be twofold. First, it is not for us-but
cerned not so much with what iS particular and empirical as with            for the country to meet a general shortage of facilities by means
what is fundamental and general. Philosophy, the so-called moral            of junior colleges and other diversifications in the field of higher
and social sciences; the fine arts and the humanities in their              education, or otherwise. Second, Harvard participates actively,
deepest and broadest senses; physics, chemistry, and mathe-                 not passively, in the general welfare of college education in the
matics, which underlie all our modern scientific progress, are there        United States.
cultivated most eagerly and advanced most successfully. In                     We must not forget that Harvard College is still, as it always
short, although most of the students in the School are preparing            has been, an explorer and pathfinder. It has lately again devel-
for a particular profession, that of teaching, they are all engaged         oped a new type of instruction, is thereby giving its undergrad-
in liberal studies. What goes on in the Graduate School fertilizes          uates a distinctly better education than they have ever received
the life of the whole institution - the College included - and              before, and in this it is being imitated by other colleges. This fur-
draws together all its scholars into a true university. If it is in         nishes a very potent reason for limiting our students to a number
any way difficult for that School and the College to be closely             with which this system can be efficiently carried on until it has been
associated- and it must be admitted that there are difficulties-            perfected, rather than allowing that number to increase to a point
the remedy is not to be sought in a jealous restriction of the School.      that will interfere seriously with what we are trying to do.
   The extent to which the College prepared students for work in
the graduate schools and professional schools is indicated_ by                                                VI
Table 12.
                                                                               It will be well, however, to ask the question, how the applicants
                                  v                                         for admission to the Freshman Class are selected from a consider-
   It was remarked at the beginning that Harvard College has,               ably larger number. The Committee is not prepared to make a
until now, allowed itself to grow with the community. It is a               full report now concerning this difficult matter or to propose any-
striking fact that there has recently been a great increase in the          thing new. But as this report is primarily informative and in-
proportion of the population seeking college education. Nothing             tended to supply data for later discussion it will be appropriate
yet indicates that the desire for college education will soon de-           to rriake certain explanations and comments.
cline again, or even stop spreading. Forty years ago a high-school             First, it is probably wise to rehearse certain changes in the
training was coveted by people of small means. Today the same               methods of admission which have recently been introduced, and
large class has generally adopted a college as its goal. Further-           to summarize the results to date.
more, in the northeastern states many other colleges have limited              Some of these changes have raised the minimum of admission
numbers. Table 9 presents a situation which warrants serious                in the past twenty years; more have simplified and lightened the
                                                               Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 7 of 18

                                                             10
                                                                                                                                                   11
    burden for all but the very lazy or incompetent. The chief items
    under the first are the requirements that (1) a candidate under .                                                 .. entrance examinations, and it believes that the application of
    the old plan must pass i of the. examinations required; (2) that ·                                               : e rule should be left to the discretion of the Committee on Ad-
    he ~ust pass i of the total with satisfactory grades. (70 per cent                                             '· · sio~. This will not diminish the value of the school record of
    or higher); and (3) that he must write satisfactory English.                                                     · e candidates or of the personal estimates of their fitness on the
    AJ:no.ng the simplifying changes, some of which actually make ad-                                              ; art of the school masters. Table 14 shows how "Honor" Fresh-
    m1ss10n easier, must be p.amed:                                                                               ~ .en have been distributed geographically.
     . (1) The New Plan, established in 19U-12, whereby candidates                                                · Few graduates realize that admission to Harvard College to-
    are admitted on a combination qf school record and four exami..;                                              day is based not only on the records made in entrance examina-
    nations. E~ch case is considered individually, and the personality                                          , tions, when they are taken, but also on the school records and
    of the candidate may be given greater weight than under the.Old·                                           · the judgment of school officials who have known the boys for some
    Plan.                                                                                                     ,: time. _The value of the two latter is especially emphasized in the
                                                                                                              ' application of the honor system.
       (2) All candidates, whether by the Old or New Plan are now ad-
                                                                                                              , The vote which established a provisional limit went on to pre-
    mitted without admission conditions, provided the; satisfy the
    minimum requirements.                                    . ..      .                                      : scribe that -
                                                                                                                       From. the remaining candidates 1 the Committee .on Admission
       (3) Candidates who stand, at graduation, among the highest                                                   shall fill up the quota, so far as it may be advantageously filled, by
    seventh of the boys in the graduating class of a regularly organized                                           ·selecting those who, having satisfied the minimum requirements for
    school, and who have the strong recommendation of the head                                                      admission, in the judgment of the Committee have best proved .their
    ma~ter, are admitted without examination, provided they have                                                     competence,
    satisfactory school records corresponding to the requirements of                                           Thus far there has been no opportunity to try the process of selec-
    the New Plan.                                                                                              tion here contemplated, for the quota set has not been exceeded
       (4) The examinations of the College Entrance Examination:                                               or even reached, and therefore there has been no chance to. test
    Board are now used exclusively for all candidates who present                                              the machinery for weeding out the excess of lower-grade ~en by
    themselves in June under the Old or New Plan.                        ·~                                    inspection. When this clause goes into full operation it may affect
                                                                                                               about one-third of the candidates for admission.
      The following shows the· admissions by the different plans foi:
    1924 and 1925:                         ·                     · · :                                            Although the Committee is not prepared to make suggestions
                                                                                          1924        1925     as to the methods of admission except on the single point men-
        Under Old Plan..............................                                      371         469      tioned above, it wishes to state -
        Under New Plan . , . . . . . . . . . . . . . . . . . . . . . . . . . . .          196         191         (1) That it believes that it is neither feasible nor desirable to
        Under Honor Plan (1/7) . . . . . . . . . . . . . . . . . . . . . .                309         314
                                                                                                               raise the standards of the College so high that none but brilliant
              Total · . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   876         974 ·    scholars can enter and remain in regular standing. The standards
                                                                                                               ought never to be too high for serious and ambitious students of
       It will be seen that nearly one third of the Freshin~n Class is'
                                                                                                               average intelligence.
    now entering on the so-called Honor Plan. When this plan "w:as
    adopted, its primary purpose was to open ad.mission to briilia~t                                              (2) That it believes that standards, whether of ,admission or of
    boys in schools that do not ordinarily prepare for Har~;ud; but                                            work in the College, have not in fact been raised beyond this point,
    the Admission Committee, has .felt that the vote, was ~andatory·                                           nor to such a point that there is any present prospect of their being
    rather than permissive, and has believed th,at it had no discretion                                        made too difficult for such men. This is stated with confidence,
    in the administration of it.. Th~ Committee. which makmg this                                is            in spite of certain complaints which have recently been heard.
                                                                                                                  (3) That, on the other hand, it sees no reason whatsoever for
    report thinks, however, that it may be better not. .to extend this
    privilege of recommending boys under the honor systein to large                                            thinking that it would be a reproach to Harvard if it became
    Eastern schools and similar in.stitution_s that regularly prepare boys                                       1 Those whose admission records do not place them on an equality with

                                                                                                               Ha.ryard undergraduates in the first four groups of the Rank List.

I
l
                                       Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 8 of 18


                                                                                                                    13
                                  12

somewhat harder for a student to enter here than to enter else-
where - always providing that standards are not above the level                                               APJ;>ENDIX
just indicated.
                                                                                      In the writer's mind there is one out~tanding reason for the limi-
                             VII                                                   tation of numbers in Harvard College, and although this reason is
   To conclude - it will have been made clear that the three chief                 implied at one point in the main report (where reference is made
difficulties in the way of dealing with large numbers are: (1) the                 to the pioneer work of Harvard and to an improved type of in:-
lack of a sufficient number of teachers; (2) the lack of rooms to                  struction), the importance of the real objective seems to the writer
hold classes; (3) the difficulty of lecturing effectively to very large            to be of such dominant importance as to warrant a brief explana-
classes. The first two difficulties could probably be remedied in                  tion, which has received the approval of the other members of the
a few years by an adequate expenditure of money. But for the                       Committee.
moment they are so insurmountable that this Committee is con-                         The enormous strides made in our knowledge of the material
vinced that the restriction on numbers is truly necessary for the                  universe during the past generation or two have introduced prob-
present. The Committee will go further, however. The difficul-                     lems of cooperation between larger and larger groups, not only
ties just spoken of and the importance of working out to their                     within the nation but of world-wide extent, the solution of which
logical conclusions the very promising experiments which the                       makes absolutely necessary a new kind of education - in fact,
College is making in new methods of instruction, lead the Com-                     something more nearly corresponding to the original meaning of
mittee to advise that,· in reckoning the Freshmen who are to be                    the word education.
included in the thousand, "dropped" Freshmen should be reck-                          Man is.largely guided by his habits of thought: traditions, cus-:-
oned as well as others. This was recommended by the Faculty in                     toms, hatreds, desires, prejudices, etc.; for the most part he does
1923. Dropped Freshmen are students who are taking a large part                    not know what it means to think for himself. He has the habit of
of their work in Freshman courses, and have always been regis-                     accepting facts.and arguments, however incomplete, superficial, or
tered as Freshmen,                                                                 misleading they may be. He allow~ pictures to be painted in his
                                                                                   mind' by the promoter o.r the propagandist without demanding
                                                                                   sound evidence of the so-called facts or making sure that the facts
   The Committee presents the following recommendations which,
                                                                                   presented are reasonably comprehensive for the purpose in hand.
if adopted by the Board of Overseers, are to be referred to the
                                                                                   Hence the enormous annual loss in crooked or unwise investments;
Faculty of Arts and Sciences for consideration and action:
                                                                                   hence the large predominance of failures of corporations and other
   (1) That, during the next three years, 1926-27 to 1928__:29, the                business enterprises; hence .the frightful and wasteful confusion of
limit of 1,000 Freshmen shall include dropped Frespmen as well                     international relations.
as those newly admitted to the College and Engineering School,                        The solution of these problems demands a kind of thinking or
but not thereafter, save with the approval of the Governing Boards                 analysis which is new to the vast majority of even our educated
on the recommendation of the Faculties concerned.                                  class, a habit of mind which refuses to accept a biased presentation
   (2) That the application of the rule concerning candidates from                ·of facts; which withholds judgment until all the .returns are in,
the first seventh of their school be discretionary with the Commit-                and even then allows something for the probable incompleteness of
tee on Admission.                                                                  the returns; which refuses to entertain prejudices and hatreds;
                                        COMFORT A. ADAMS,                          which keeps its perspective free from anything but logic, justice,
                                        JAMES BYRNE,
                                        CHESTER N. GREENOUGH,                      and truth.                     ·
                                        HENRY JAMES, Chairman,                        No course of reasoning can yield more than is covered by the
                                        A. LAWREN CE LOWELL,                       premises; it can only transform the facts or assumptions of the
                                        CLIFFORD H. MOORE,                         premises into a more useful form. Therefore, to reach a sound
                                        WILLIAMS. THAYER,                          conclusion involves sound premises and sound reasoning, whether
                                                             Committee.
                                        Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 9 of 18


                                 14                                                                                              15

this be through the medium of words or of mathematics, which is
merely quantitative logic.
   It is not claimed that these ideals are new or original, but, un-
                                                                         t        TABLE 1.        CONSISTS OF THE FIGURES UPON WHICH FIGURE 1 IS BASED

                                                                                                                           (see page 28)
fortunately, they are not applied to any appreciable extent in our
educational institutions. For the most part, our students listen,                                                            TABLE 2
accept, and try to remember; rarely do they know what it means                  POPULATION OF T)lE UNITED STATES EXCLUSIVE oi;_: OUTLYING POSSESSIONS
to demand sound evidence of the facts underlying their problem,                             1870 . ..... 38,558,371                         1900. . . . . 75,994,575
to understand thoroughly the principles involved, and then to think                         1880. . . . . . 50, 155, 783                    1910          91,972,266
carefully and surefootedly without the twist of bias or prejudice;                          1890 ...... 62,947,714                          1920 . . . . 105, 710,620
they are mostly occupied with the endeavor to meet certain tests
which are unfortunately too often tests of memory rather than of                    ENROLLMENT OF MEN AND WOMEN IN COLLEGES, UNIVERSITIES, AND
mental power; they rarely know the joy of making a subject their                            PROFESSIONAL SCHOOLS IN THE UNITED STATES
own, of thinking for themselves and of seeing the worth-while                         1876.........            60,798 From Rept. of Commissioner of Education
results of their own work.     ·                                  .                   1880. . . . . . . . .    84,991     "                 "          "
   Such a habit of mind is absolutely essential to the solution of                    1890. . . . . . . . .   109,664     "                 "          "
the great problems confronting civilization today.             .
                                                                                      1900. . . . . . . . .   176,435     "                            "
                                                                                      1910 . ........         338,018                       "
   It is to the development of this habit in our students that Har-              . .. 192Q . ........         521,754 From World_,t\lrp.a,n_ac, 1924
vard College has set itself; but the task is a difficult one and takes
time for its development. Teachers with this ideal are rare and
must be developed; we cannot go out into the open market and                                        TABLE 3.       NUMBERS, BUILDINGS, AND INCOME
hire them. We need time to imbue the present staff with the spirit                                                                          1904-05               1924-25
                                                                                                                                        Number Percentage    Number Percentage
of the movement and to develop the best technique and organiza-                                                                                               7075
                                                                                University enrollment, total ............ 4136
tion, without being so pressed for increase of staff and equipment              College enrollment . . . . . . . . . . . . . . . . . . . . 2539 1             3041
as to fail in our major purpose, which is quality rather than quan-
                                                                                   Dormitories
tity.
                                                                                Undergraduates housed in dormitories
   As the difficulty of forming new habits. of mind increases with               owned by the College . . . . . . . . . . . . . . . 623             24.5 +    1570      51.6+
the age of the students, the undergraduate departments are the                  Dormitories in process in 1924-25 or
centre of attack, but even there the task is a difficult one, and de-            planned and financed, W)t including
mands a closer contact between student and instructor and much                    Medical School and Business School
                                                                                 buildings, are expected to provide for an
more work on the part of the instructing staff.                                                                                                                358
                                                                                 additional. ......................... .
  'However, the objective is worthy of every possible effort and
                                                                                   Libraries
sacrifice. A thousand graduates with this habit of mind are worth
                                                                                Widener Library opened in 1914
more than ten thousand without it, no matter how well stocked
                                                                                    Laboratories (additions)
with useful information or conventional knowledge the minds of
the latter may be.                                                       ..
                                                                         '      Coolidge. (Chemistry) 1913
                                                                                Gibbs (Chemistry) 1913
                                          COMFORT A. ADAMS.
                                                                                Cruft (Physics) 1914
                                                                                Research laboratory in connection with
                                                                                  Farlow Botanical Library and Herbarium
                                                                                Additions now financed and in process -
                                                                                  Fogg Art Museum $1,000,000
                                                                                  Chemical Lab.        $2,000,000
                                                                                  (NOTE: Biological laboratories are espe-
                                                                                    cially needed)
---------------~--------=--~------

                                                        Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 10 of 18


                                                       16                                                                                                         17
                                           TABLE     3 (continued)                                                     TABLE    4.    COMPARISON OF ACTUAL AND POSSIBLE UsE OF ROOMS,

      Lecture Rooms or Class Rooms                                                                                                                      1925-26 (continued)
     Music Building, 1914                                                                                                               B. Percentage of Available Rooms Utilized
       Income                                                             1904--05          1924--25                Available Rooms    Total                Percentage of actual use of rooms available
                                                                                                                                       1-br.
     Income bearing funds for University                              $18,036,025      $66,024,462                                    periods
                                                                                                                    Capacity    No.   possible   8-9     9-10   10-11 11-12 12-1        1-2   2-3   3-4    4-5   5-6
     Total Expenditure for !"acuity of Arts and
       Sciences..............................                             563,048          1,486,194
                                                                                                                                      per week
                                                                                                                                                 -- - - - - - -- - - - -- - - - - - -
     Expenditure for salaries in Faculty of Arts                                                                    12-30       2      12         0.0    33.3    58.3    41.7     8.3    0.0 16.7   16.7  25.0   8.3
       and Sciences . . . . . . . . . . . . . . . . . . . . . . . . .     408,887          1,077,402                31-50      16      96         0.0    83.4    90.6    92.8    69.8   10.4 30.2   14.6  3.3    o.o
     Expenditure for salaries per student under                                                                     51-75      10      60 -       6.7    96.7    98.3    91.6    75.0   23.3 43.4   13.3 13.3    6.7
                                                                                                                    76-100      5      30         0.0    96.7    96.7    96.7    66.6   20.0 40.0   30.0  5.5    0.0.
       Faculty of Arts and Sciences . . . . . . . . . . .                  140.75               283.23
        1 This includes the Lawrence Scientific School which in 1904--05 was under the Faculty of
                                                                                                                   101-125      3      18         0.0   100.0    83.4    94.4    66.6    0.0 55.6   16.7   0.0   0.0
     Arts and Sciences.                                                                                            126-150      1       6        50.0   100.0   100.0    83.4   100.0    0.0 83.4    0.0   0.0   0.0
                                                                                                                   151-200      2      12         0.0    91.6   100.0    75.0    66.6   16.7 33.3    0.0  0.0    o.o
                                                                                                                   201-300      2      12         0.0   100.0   100.0   100.0    83.4    0.0 41.7   41.7  0.0    0.0
          TABLE     4.   COMPARISON OF ACTUAL AND POSSIBLE UsE OF RooMs,t                                          301-400      1       6         0.0   100.0    83.4   100.0     0.0    0.0 0.0     _o.o 0.0    0.0
                                                      1925-26                                                        900        1       6         0.0   100.0    50.0   100.0   100.0    0.0 33.3   16.7 0.0     0.0

                       A. Number of Hours during which Rooms are in Use
      Available Rooms       Total                                                                                     In the last 'two years there has been an increase of 400 students
                                                       Number of periods in use from
                            1-br.                                                                                   under the Faculty of Arts .and Sciences. In this period there has
                           periods
      Capacity     No.    possible   8-9    9-10    10-11 11-12       12-1    1-2    2-3   3-4    4-5    5-6        been an increase of 72 in the number of class meetings per week.
                          per week
                          - - - - - - - - - - - - -- - - - - -                                          --         .This increase does not include additional meetings arranged by
      12...:30     2       12          0       4       7        5       1      0      2     2      3      1
      31-50       16       96          0      80      87       89      67     10     29    14      2      0
                                                                                                                    departments in their own departmental buildings, for example, addi-
      51.:...75   10       60          4      58      59       55      45     14     26     8      2      4        tional Chemistry courses in Boylston Hall, etc. Twenty-two of these
      76-100       5       30          0      29      29       29      20      6     12     9      4      0         72 additional class meetings have gone -into the four main class-
     101-125       3       18          0      18      15       17      12      0     10     3      1      0        room buildings at the crowded hours 9 to 1; 26 have gone into these
     126-150       1        6          3       6       6        5       6      0      5     0      0      o-       four buildings at other hours (that is, 7.45 to 8.45 A.M., or after-
     151-200       2       12          0      1l      12        9       8      2      4     0      0      0
     201-300       2       12          0      12      12       12      10      0      5     5      0      0
                                                                                                                   noons). The other 14 additional class meetings have been taken
     301-400       1        6          0       6       5        6       0      0      0     0      0      0         care of by the use of class rooms in buildings assigned for depart-
        900        1        6          0       6       3        6       6      0      2     1      0      0        mental uses (for example, Semitic Museum, Geological Lecture
                          - - - - - - - - - - - - - - - - --- ----                                                 Room, etc.). All but two of these fourteen take place in the morning
     Total . . 43    258 2             7    230     235      233     175      32 95 42 12      5                   in the 9 to 1 hours .
     Per cent of 258                 .02     .89    .91      .90     .67     .12 .36 .16 .04 .01
                                                                                                                      It does not appear likely that the increase in the next two years
                                                                                                                   will be smaller than in the last two. We are now using in the
        1 This report covers the class rooms in the following buildings only: Emerson (not includ-
     ing 23 and 27, Psych. Lab.); New Lecture Hall; Sever (not including 25 [Class. Arch. Mus.J                    morning hours, from 9 to 1, 84.6 per cent of the capacity of the four
     or tower rooms); Harvard Hall.
        Two hundred and three meetings were held outside above buildings 1925-26; 137 in 1923-24.                  main class-room buildings. Even if questions of health and safety
        2 Multiplying this by 5 4/7 to get a weekly total     for
                                                             the hours from 9 to 1 and 2 to 5 on 5
     week-days and the hours from 9 to 1 on Saturdays gives 1438.
        The totals of "periods in use" for these hours, when added together, gives 1022, which is.
                                                                                                               ]   were not involved it is unlikely, because of the impossibility of
     713 of 1438.                                          .
                                                                                                               l   forecasting demands, that we could make 100 per cent utilization
                                                                                                                   of our capacity. It does not seem feasible to crowd in more courses
                                                                                                                   in the morning hours. Assuming that the Business Schoor moves
                                                                                                                   all of its class meetings across the river in the next few years, very
                                                                                                                   small relief will be given since there are only fourteen meetings
                                                                                                                   of Business School courses in our four main class-room buildings in
                                                                                                                   the 9 to 1 hours.
                                                       Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 11 of 18


                                                  18                                                                                          19

                                            TABLE 4 (continued)                                                                     TABLE 5 (continued)
                                                                                                                                                                                     1900--01
                c.         Enrollment in Largest Courses, 1924-25 and 1925-26                      Percent Increase:              tJ%~Z~5                                          to 1924-25
                      NAME OF COURSE                UNDER 400              OVER 400                     University ..... 437.61                      University .......... 64.99
                                                1924-25  1925-26 -·   1924-25    1925-26
                                                                                                        College ........ 400.16                      College . . . . . . . . . . . . . 52.66
    English A   ................                                       815        893
            "28 ................ 223                        240
            41 ................ 269                         281
                                                                                                       TABLE 6.       POPULATION AND COLLEGE ENROLLMENT IN THE
              2 ................ 193                        190
                                                                                                                            :NORTHEASTERN STATES
    German A ................                                          649        580
    French 2 . . . . . . . . . . . . . . . . .                         453        543            Population Northeastern States (New England, New York and New Jersey)
    Mathematics A ............. 192                         287
    Mathematics C ............ 206                          233                                    1870............ 8,776,779                        1910 ............ 18,203,462
    Physics C ................ , 229                        280                                    1880. . . . . . . . . . . . 10,224,516            1920 . ........... 20,942,036
    Biology .1 ................. 243.                       264                                    1890 ... ......... 12,143,531                     1925 .. .......... 22,495,502 1
    History 1 .................                                        649        750              1900 ............ 14,744,580
    Government 1 .............                                         417        525
    Economics A ..............                                         405        485                                 Registration - Colleges and Universities
    Philosophy A .............                             347         407                                          Harvard          Yale     Columbia      Princeton      Brown      Amherst
     ·--   -- ---    -··                                                                           1870   .......    1,316            755         776          364          220            261
           TABLE 5.            ATTENDANCE, 1870-1925 - HARVARD COLLEGE AND                         1880   .......    1,365          1,037       1,532          488          247            339
                                            UNIVER8ITY                                             1890   .......    2,271          1,645       1,671          850          352            352
   Year                       Col.      Univ.               Year         Col.       Univ.          1900   .......    4,288          2,542       3,176        1,277        1,026            400
  1870-71                     608      1316               1898-99       1851        3901           1910   .......    4,123          3,282       5,117        1,450          935            502
  1871-72                     620      1214               1899-1900     1902        4091           1920   .......    5,667          3,820       9,117        1,967        1,367          ..503.
. 1872-73                     635      1039               1900--01      1992        4288           1925   .......    7,075          5,143      13,230        2,412        2,032            615
  1873-74                     706      1167               1901-02       1983        4142
                                                                                                                   Dartmouth Williams Bowdoin               Tufts       Cornell       Total
  1874-75                     716      1199               1902--03      2109        4261
                                                                                    4328           1870   ....... 436                141       121          74            609        5,073
  1875-76                     776      1290               1903-04       2073
                                                                        2009        4136           1880   ....... 429                227       157          84            399        6,304
  1876-77                     821      1370               1904--05
                                                                                    3945           1890   ....... 462                311       185         145          1,390        9,634
. 1877-78                     813      1344               1905--06      1899
                                                                                    4026           1900   ....... 741                375       252         802          2,521       17,400
  1878-79                     819      1350               1906--07      2247
                                                                        2277        4012           1910   ....... 1,229              543       338       1,142          4,412       23,073
  1879-80                     813      1356               1907--08
                                                                                    3918           1920   ....... 1,888              579       403       2,128          5,668       33,107
  1880-81                     828      1365               1908--09      2238
                                                                        2265        4046           1925   ....... 2,138              750       500       2,021          5,697       41,613
  1881-82                     823      1382               1909-10
  1882-83                     928      1450               1910-11       2217        4123
                                                                                    4203                                 Freshman Class- Harvard College
  1883-84                     972      1526               1911-12       2262
                                                          1912-13       2308        4279                  Total Registration                                   No. from Northeastern States
  1884-85                    1006      1594
                             1068      1669               1913-14       2359        4366       1870       189           1910          671            1870        159              1910         538
  1885-86
                             1077      1688               1914-15       2473        4604       1880       243           1920          621            1880        191              1920         494
  1886-87
                             1138      1812               1915-16       2519        5226       1890       366           1924          944            1890        301              1924         735
  1887-88
                             1180      1899               1916-17       2642        5656       1900       537                                        1900        421
  1888-89
  1889-90                    1271      2079               1917-18       1720        3684                                     1   Estimated, World Almanac, 1924.
  1890-91                    1339      2271               1918-19       2221        3894
  1891-92                    1456      2658               1919-20       2602        5273
  1892-93                  . 1598      2969               1920-21       2609        5667
  1893-94                    1656      3156               }921-22       2745        6073
  1894-95                    1667      3290               1922-23       2787        6357
  1895-96                    1771      3600               1923-24      .2980        6733
  1896-97                    1754      3674               1924-25       3041        7075
  1897-98                    1819      3859
                                                Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 12 of 18


                                                20                                                                                      21

       TABLE    7.   ENROLLMENT IN THE UNIVERSITY AND PARTS OF THE
                                   UNIVERSITY,       1900--25                                              TABLE   8.   ENROLLMENT-HARVARD UNIVERSITY,           1924-25

                                            1900-01 1901-02 1902-03 1903-04 1904-05 1905-06       The College (total enrollment, 1924-25, 3041). A limit of 1,000 in each Fresh-
                                                     - - - - - - - - - - - - ---                      man Class has been fixed.
College~· ..................... 1992                  1983 2109 2073 2009 1899                    The Graduate School of Arts and Sciences (total enrollment, 1924-25, 763). No
Grad. School of Arts and Sciences 341                  312   316   402  366   394                     limit desired.
All Depts. except College ...... 2296                 2159 2152 2255 2037 2046
Whole University 2 • . . • • . . • . • • . 4288       4142 4261 4328 4136 3945                    The Law School (total enrollment, 1924-25, 1201). Increased facilities for ex-
                                                                                                      panding numbers being planned without intention of limitation.
                                            1906-07 1907-08 1908-09 1909-10 1910-11 1911-12       The School of Education (total enrollment, 1924-25, 272).       Coeducational;
                                                     --- - - - - - - --- ---                          no limit proposed.
College' ...................... 2247                 2277    2238      2265    2217     2262
                                                                                                  The Graduate School of Business Administration (total enrollment, 1924-25,
Grad. School of Arts and Sciences 387                 400     403       425     463      454
                                                                                                      614). First-year class entering September, 1924, limited to 335 -that
All Depts. except College ...... 1779                1735    1680      1781    1906     1941
                                                                                                      in February, 1925, to 150. This limitation will prevail until the new build-
Whole University 2 • . • • • • • • . • • . • 4026    4012    3918      4046    4123     4203
                                                                                                      ings are completed.
                                                                                                  The Medical School (total enrollment, 1924-25, 506). Limited to 125 in each
                                            1912-13 1913-14 1914-15 1915-16 1916-17 1917-18
                                                                                                      of the first two years, 135 in each of the second two years - total 520.
                                                     - - - --- --- --- ---
                                                                                                      Limit dictated by optimum use of existing laboratory space, clinical facili-
College' ...................... 2308                  2359 2473 2519 2642 1720
                                                                                                      ties and instructing staff. More students apply for admission than can
Grad. School of Arts and Sciences 463                  497  532  598  605  296
                                                                                                      be accepted, and the selection is made chiefly on the basis of an examina-
All Depts. Pxcept College ...... 1971                 2007 2131 2707 3014 1964
                                                                                                      tion of the candidate's previous work - preference being given to men
Whole University 2 • • • • • • • • • • • · 4279       4366 4604 5226 5656 3684
                                                                                                      who have already prepared themselves in subjects which would more or
                                                                                                      less specially fit them for medical studies.
                                 1918-19 1919-20 1920-21 1921-22 1922-23 1923-24 1924-25
                                 - - - - - - - - - - - - - - - --- ---                            School of Public Health (total enrollment, 1924-25, 30). No limitation.
                                  2221 2602 2609 2745 2787 2980 3041
College 1 . . . . . . . . . . . . . . . .                                                         The Dental School (total enrollment, 1924-25, 204). No limitation.
Grad. School of Arts and
  Sciences ............. 359                  531      532       582    648     670      763      Engineering School. (total enrollment, 1924-25, 258). No limitation.
All Depts. except College 1673               2671     3058      3328   3570    3753     4034      The Theological School (total enrollment, 1924-25, 74). No limitation.
Whole University 2 . • • . • • 3894          5273     5667      6073   6357    6733     7075
                                                                                                  School of Architecture and Landscape Architecture (total enrollment, 1924-25,
                                                                                                      48 (Architecture) and 39 (Landscape Architecture)).
     Percent Increase:
         College ..................................... . 52.66
         Graduate School of Arts and Sciences ........... . 123.75
         All Departments except College ................ . 75.69
         Whole University ............................ . 64.99
   t Lawrence Scientific School not included, but, beginning 1906-07, special students formerly
registered with Lawrence Scientific School now registered in Harvard College, on account of
a change in the administration of the S.B. degree.           .
   2 University Extension and Summer School students not mcluded.
                                                  Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 13 of 18

                                                 22                                                                                               23


        TABLE   9.    LIMITATION OF NUMBERS IN ENDOWED COLLEGES OF                                  TABLE   10.   GROWTH OF ENROLLMENTS AND ENDOWMENTS IN ELEVEN
                                 NORTHEASTERN STATES                                                                         UNIVERSITIES AND COLLEGES
                                                                                                                                  I



                                                                              Number
                                                                                                                                          A. Attendance
  College or         Lee-                                          When     Admitted in fall
  University         way                  Limitation              Adopted      of 1924                                                   1900-01                                   1923-24
                                                                                                                                  College     University               College          University
                                                                                                     Amherst ......... 400                                              561
Amherst               ..    No formal limitation. Will             . ...          210
                                                                                                     Bowdoin ......... 254                                              503
                            probably accept 230 in the
                            fall of 1925                                                             Brown• •.• ........ 920                         920                                  2,013
                                                                                                     Dartmouth ....... 741                                          2,060
                                                                   ....           136                Tufts ............ 802                                         2,094
Bowdoin              50     Freshman Class limited to
                            about 150. (500 for College)                                             Williams . . . . . . . . . 375                                   694
                                                                                                     Columbia ........ 476                         3,419            2,005                13,230
Brown                 0     No rigid limitation. Try to            ....      422 Men i               Harvard ......... 1,992                       4,288            2,980                 6,733
                            limit Freshman Class to                                                  Princeton . . . . . . . . 1,168               1,277            2,231                 2,448
                            about 400 men (about 150                                                 Yale ............. 1,190                      2,542            2,005                 4,447
                            for Women's College)                                                     Cornell ..........                            2,521                                  5,588

Columbia              0     Total registration for College         ....          474                                          8,318                               15,133
                            limited to about 2,000                                                                                        1   Women included,


Cornell               0     Limited to 500 (applies only Beginning           490 (as
                                                                                                                                      B. Income-Bearing Funds
                            to candidates for B.A. de- with fall             candidates
                            gree). College of Architec- of 1925              for B.A.)                                     1900                                 1924
                            ture limited to about 45.                                                 Amherst ..      $1,600,000.00                        $7,340,000.00
                            Other Schools not rigidly                                               - Bowdoin .. .       660,416.86                         3,541,164.77
                            limited                                                                   Brown ... .      1,297,227.56                         8,209,057.83
                                                                                                      Dartmouth.       2,500,000.00 1                       6,000,000.00
Dartmouth             0     Trustee provision that total About                   673                  Tufts .... .        48,926.00 (Income)           1       167,304.00 (Income)
                            registration be limited to 1918                                           Williams .. .    1,050,850.00                         4, 543,972. 00
                            2,000.    The number ad-                                                  Columbia .         435,000.00 (Income)                1,975,000.00 (Income) 2
                            mitted each year depends on                                               Harvard ..      12,614,448.19                        66,624,462.12
                            size of upper classes                                                     frinceton .      2,455,400.00                        14,322,147.08
                                                                                                      Yale .... :..    4,942,166.04                        35,764,883.97 2 (Exclusive of
Princeton             0     Limited to 600                         ....      Slightly                 Cornell                ?                                  ?         . Sterling Bequest)
                                                                             over 600
                                                                                                                  i 1901                                                2   1923

Tufts                ..         ?                                    ?           103    1



Williams             50     About 225                              1924          254

Yale                 50     Limited to 850                         1923          880

                                    1   Size of Freshman Class.
                                                                                               l
                                                                                               [.




                                                                                               '



                                                                                               L
                                                         Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 14 of 18

                                                    24                                                                                                           25

                                   TABLE       10 (continued)                                                           TABLE     12.    HARVARD COLLEGE AS A FEEDER TO THE OTHER
                                                                                                                                                          DEPARTMENTS
                               , C. Percentage Increase in
                                                                                                                               Degrees conferred in Harvard College, June 1923
                                                           Attendance in          Income-Bearing                            (From Rept. of President and Treasurer, 1923-24, p. 322)
                                  Attendance              whole University            Funds,
                                   in College              Incl. College          Whole University                (1) A.B .... , ........................................... 400
                                    1900-24                   1900-24                 1900-24
                                                                                                                      A.B. OcC ......... , .. , ............................. , , 56
Amherst ............                 40.25                     ...               358.75                                A.B. for Honorable Service in the War . . . . . . . . . . . . . . . . .   9
Bowdoin ...........                  93.03                     . ..              436.20                                S.B ................................................. 108
Brown University ....                ...                      118.84 1           532.81                                S.B. OcC............................................ 17
Dartmouth . . . . . . . . .         178.00                     . ..              140.00 2                              S.B. for Honorable Service in the War . . . . . . . . . . . . . . . . . . 2
Tufts ..............                161.09                     . ..              241.53 2 (Income)
Williams ...........                 85.06                     . ..              332.41                                   Total ........... , . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   592
Columbia ...........                321.21                    286.95             354.02 8 (Income)                (2) Total number continuing in post-graduate work in Harvard
Cornell .............                 ...                     121.65                ?                                   University ........................................                                 185
Harvard ............                 49.59                     57.19             428.15                               Total number that did not go on to post-graduate ,work in
Princeton' .. , ... , ....           91.01                     91.69             408.33                                 Harvard University ................................                                 407
Yale ................                68.48                     74.94             623.66 3                         (3) Proportion continuing in post-graduate work in Harvard
                                                                                                                        University ........................................                                 31.25%
   1   Placed in this column in deference to the name; but might fairly be in column 1.
   2   1901-24.                                                                                                       TABLE     13.     HARVARD U~IVERSITY-ANALYSIS OF ENROLLMENT,
   3   1900-23.                                                                                                                                                1924-25
                                                                                                                                                    Geographical Distribution
   TABLE      11.   ENROLLMENT IN DEPARTMENTS OF HARVARD UNIVERSITY,
                                   1916-17      TO       1925-26                                                                                                                                            Per cent of
                                                                                                                                                                                                            Total Popu-
                                                                                                                                                                                      Graduate and           lation of
                                   1916 1917 1918 1919 1920 1921 1922 1923 1924 1925                                                                                                  Professional          U.S. area,
                                   -17 -18 -19 -20 -21 -22 -23 -24 -25 -261                                                                                           College           Schools                1920'
                                        - - - - -- - - - -- - - -- -                              ~



                                                                                                               North Atlantic                                   No.      Per cent    No.     Per cent
The College 2 • . • • • • • • • • .2642 1720 2221 2602 2609 2745 2787 2980 3041 3279
Grad. School of Arts and                                                                                         New England                                   1717       56.46      1518      37.63           ...
  Sciences .............. 605               296 359 531 532 582 648 670 763 732                                  N. Y., N. J., Pa., Del.                        697       ....        773      . ...           ...
                                                                                                                                                               --         --         --        -  -
Law School ............. 856                296 436 879 944 999 1019 1097 1201 1282                                                                            2414       79.38      2291      56.79           28.3
School of Education .....           ...     ... . . . . .. 121 153 241 285 272 236                             South Atlantic
Grad. School of Bus. Ad-                                                                                         Va., W. Va., Ga., Fla., N. C.,
  ministration .......... 222                 93     159 394       442    466    468 539    614   675               S. C., D. C.; Md.                76   2.50                        240       5.95           13.0
Medical School ......... 358                 386     404 419       439    472    499 494    506   502          Western
School of Public Health             ...      . ..    ... ...       . ..    30     16  29     30    30            Colo., Calif., N. Mex., Ore.,
Dental School .......... 240                 211     154 189       232    205    219 191    204   186               Mont., Wash., Ariz., Utah,
Engineering School ..... 5773               59!3      59 126       214    261    257 253    258   283               Nev., Idaho, Wyo.                87   2.86                        304       7.54              8.4
Mining School ..........              4         1    ... . . .     . ..   . ..   . .... .   ...   . ..   I     North Central
Bussey Institution ......            16         6      7 10         15     20     16 16      25    16            S. D., N. D., Ill., Mich., Minn.,
Theological School ......
School of Arch. and Land-
                                     73       59      51 58         53     61     95 86      74    69
                                                                                                         t          Iowa, Mo., Wis., Ohio, Ind.;
                                                                                                                    Nebr., Kans.                    357 11.74                         740      18.34           32.2
  scape Arch. ..........          25 44 65 66 79 92 93 87 91
                                  --
                                     63
                                - - - - - - -- - - ----,_ --                                             l-.   South Central
       Total ............. 5656 3684 3894 5273 5667 6073 6357 6733 7075 7381                             I       Ala., Tenn., Tex., Okla., Ark.,
                                                                                                                    Ky., La., Miss.                  55   1.81                       198   4.91                18.1
   ' On October 1, 1925.
                                                                                                                 U.S. Territories and Foreign        52   1.71                       261   6.47                . ..
                                                                                                                                 -
   ' Including Special Students.                                                                                                    Total ........ 3041 100.00                      4034 100.00               100.0
   • In combination with Massachusetts Institute of Technology.
                                                                                                                   1 In this column the Territories and Foreign Possessions do not enter into the 100 per cent;
                                                                                                               so there is a slight discrepancy in comparing it with percentages in columns 1 and 2.
                                                        Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 15 of 18


                                                        26                                                                                                     27

          TABLE       14.     TABLE SHOWING Gli:OGR~HICAL DiflTRIBUTION OF                                                                      TABLE    14 (Continued)
                                     CANDIDATES ADMITTED IN     1925                                                                                                                                Honor
                                                                                                                                                       Honor        New Plan   Old Plan   Total   Admissions
                                 Under the Old, New, a'f?d Honor Plans                                                                                                                            3 of Tot~
                                                                                              Honor           South Central
                                               Honor         New Plan   Old Plan   Total·   Admissions
                                                                                             %of Total          Alabama .............           .        1              0          0        1
                                                                                                                Tennessee ............          .        4              0          1        5
North Atlantic                                                                                                                                                                              2
                                                                                                                Texas ................          .        1              0          1
  Maine .................                         6              1         2         9
                                                                                                                Oklahoma ............           .        1              0          2        3
  New Hampshire ........                          5              2         3        10
                                                                                                                                                                                            4
                                                                                                                Kentucky                                 4              0          0
  Vermont ..............                          1              1         1          3
  Massachusetts .........                      154              77       307       538                                                                  11              0          4       15      73.3%
  Connecticut ............                       11              0         8         19                           Total for North Atlantic
  Rhode Island . . . . . . . . . .                3              3         3          9                             States plus Illinois and
                                               -              -          -         -
                                                                                                                    Ohio (schools which
 Total, New England States                     180              84       324       588      30.6%
                                                                                                                    make a specialty of fit.-
   New York .............                        38             55         62      155                              ting for colleges like
   New Jersey ............                       12              8         13        33                             Harvard being numer-
                                                                                                                    ous in these states) . .           272            168       430       870      31.26%
   Pennsylvania ..........                                                 17
                                               -
                                                 13
                                                              -
                                                                 9
                                                                         -         - 39                           Total for remainder of
                                               243            156        416       815      29.77%
                                                                                                                    Continental United
South Atlantic                                                                                           I          States . . . . . . . . . . . . .    42             22         32       £6      43.7%
     Florida . . . . . . . . . . . . . . . .       0              1         0         1
     Virginia ................                     2              1       ·o          3                  I.       Total, Continental United
                                                                                                                    States . . . . . . . . . . . . .   314            190        462      966      32.5%
     Georgia ...............                       3              1        0          4
  · District of Columbia ....                      3              0        2          5
 . . West Virginia ..........                      1              0        1          2                       Insular Territories
                                                                                                                Hawaii ............... .                  0             0          1         1
     South Carolina .........                      1              0
                                                                         -
                                                                           0
                                                                                   -
                                                                                      1
                                                                                                                                                                                             1
                                               -              -                                                 Porto Rico ............ .                 0             0          1
                                                   10             3        3         16     62.5%
                                                                                                                                                          0             0          2         2
Western
 California . . . . . . . . . . . . .              2              10       4         16                       Foreign
                                                                                                                Bermuda .............. .                  0             0          1         1
 Washington ............                           2             0         1          3
                                                                                                                Canada .............. .                   0             0          2         2
 New Mexico ............                           0             1         0          1
                                                                                                                Caba ................ .                   0             0          1         1
 Colorado . . . . . . . . . . . . . .              1             0         1          2
                                                                                                                                                                                             1
                                                                                                                Guatemala ............ .                  0             0          1
 Utah ..................                           1             1         0          2
                                                                                                                Jamaica ............. .                   0             1          0         1
 Idaho .................                           0             1
                                                                         -
                                                                           0
                                                                                   -
                                                                                      1
                                                                                                                                                                                             1
                                                              -                                                 Norway ............... .                  0             0          1
                                                   6            13         6         25       24%                                                                                  1         1,
                                                                                                                Peru ................. .                  0             0
North Central                                                                                                                                                                                8
                                                                                                                                                          0             1           7
  North Dakota ..........                           1            0          0        1
  South Dakota ..........                           0            1          0        1                             Total, Insular Terri-
  Illinois .................                       14            4          8       26                               tories and Foreign
  Michigan . . . . . . . . . . . . . .                           1          3        7                               Countries ......... .                0             1          9        10
                                                    3
  Minnesota . . . . . . . . . . . . .               2            1          3        6                             Grand total .......... .             314           191        471       976     32.17%
  Iowa ..................                           0            1          2        3
  Missouri ...............                          2            0         10       12                              In the fall of 1925-26 no candidates were admitted from the following
  Wisconsin .............                           3            2          1        6                         states: Delaware, Maryland, North Carolina, Louisiana, Mississippi, Arkan-
                                                                                                               sas, Kansas, Arizona, Wyoming, Oregon.
  Ohio . . . . . . . . . . . . . . . . . .         15            8          6       29
  Indiana ...............                           3            0          0        3
  Nebraska ..............                                                   0
                                                    1
                                                               - 0       -         - 1
                                                   44           18         33       95        46.3%
                          Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 16 of 18


                          28                                                                                   29




                                                                        Fm.   2.   POPULATION IN THE   U. S.   (EXCLUSIVE OF OUTLYING PosSES~IONB)
                                                                            COMPARED WITH E1rnOLLMENT (MEN AND WOMEN) IN UNIVERSITIES,
                                                                                           COLLEGES, AND PROFES810NAL SCHOOLS
FIG.   1.   COLLEGE ATTENDANCE -   1870-71   TO   1924-25              'ADDED BELOW"'"-- REGISTRATION OF HARVARD FRESHMAN CLASS IN HUNDREDS




                                                            •
                                                            I
                                                            tt
                                                            f
                                                            I
                                                            I
                                                   Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 17 of 18

                                             30                                                                                                              31




                                                                                                    FIG. 4.      CERTAIN CoMPARISONS OF THE RATE OF GROWTH OF                                       PoPULATI~~          AND
                                                                                                                                               COLLEGE ENROLLMENT

                                                                                           "Population in Millions" is that of the New England States plus New York and New Jersey,
                                                                                           "Registration in Thousands" is the total for Harvard, Yale, Columbia, Princeton, Brown,
             FIG. 3.   THE RATE OF GROWTH OF THE COLLEGE COMPARED WITH THAT OF                Cornell, Amherst, Dartmouth, Williams, Bowdoin, Tufts.                          ·
                                        THE UNIVERSITY                                     "Registration in Hundreds" is (above) that of the H!lrvard Freshman! Class, (below) that of stu-
                                                                                              dents from above named states in the Harvard Freshman Class.




     Z/lOO
•
.
~
.E                                                                                          WJ


.
L


e
~
z
      soo



      •OO


      200




      JOO
                                   ;;                                •;;
                             !          ·~
                                                                                 i
                                                               ~
                                              ;;
                                                          ~    :i:
                              ~    ;                     ·"'   ;;     ~                      2
                                              *
                                                                                             1a~7~0...L..i...L..i....L..l.~18~8~0..L...L.LL.LLLILSL9LOLLL...LJL...LJJl~90~0...LJ....LJ..LL~l~9~10~~LLLLJILJ9LJ~LJO...Ll...Ll..U...LJ
Case 1:14-cv-14176-ADB Document 577-3 Filed 10/08/18 Page 18 of 18

                                               32




            FIG. 5.   COMPARISON OF RATES OF GROWTH OF HARVARD UNIVERSl1'Y   AND
                                      CERTAIN DEPARTMENTS
